Citation Nr: 0825439	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision, 
which granted service connection for bilateral hearing loss 
and assigned a noncompensable rating.

In the veteran's notice of disagreement, he requests VA 
assistance in obtaining a set of hearing aids if he is not 
entitled to disability compensation.  The Board notes that 
the veteran may request hearing aids for his service-
connected bilateral hearing loss from his local VA Medical 
Center.


FINDING OF FACT

The veteran's bilateral hearing loss is currently manifested 
by hearing acuity of Level I in the right ear and Level VII 
in the left ear.  


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The veteran is currently assigned a noncompensable rating for 
his bilateral hearing loss.  The veteran contends that his 
hearing loss is more severe than is currently rated, and he 
is concerned that the evidence regarding his claim has not 
been fully considered.

The Board acknowledges that the veteran has a service-
connected bilateral hearing loss; the issue of this appeal is 
whether his hearing loss is one entitling him to compensation 
based on VA disability criteria.  Pursuant to VA's rating 
schedule, the assignment of a disability rating for hearing 
impairment is derived by a purely mechanical application of 
the rating schedule to the numeric designations derived from 
the results of audiometric evaluations.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  

In support of his claim, the veteran submitted several 
statements from both family members and friends describing 
his long-standing hearing loss and its effect on his daily 
life, as well as audiometric tests from the veteran's reserve 
service that reflect his hearing loss.  Additionally, the 
veteran submitted a letter dated January 2004 from a private 
audiologist reporting that the veteran's November 2003 
audiometric testing revealed a severe high frequency 
sensorineural hearing loss in the right ear and a mild to 
profound sensorineural hearing loss in the left ear, with 
excellent speech recognition in the right ear and poor speech 
recognition in the left ear.  The letter also reflected that 
the veteran was fitted with in the ear hearing aids for both 
ears in December 2003.  However, while this evidence helps to 
demonstrate that the veteran has a hearing loss, it fails to 
provide the specific hearing data needed to rate the degree 
of the veteran's hearing loss for VA purposes.

For these purposes, the veteran underwent a VA examination in 
August 2005.  The corresponding VA audiometric testing 
revealed the following results, with pure tone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
40
80
75
LEFT
45
25
65
90
90

The average pure tone threshold in the veteran's left ear is 
52.5 decibels.  The average pure tone threshold in the 
veteran's right ear is 67.5 decibels.  The veteran also 
received a score of 92 percent for the right ear and 64 
percent for the left ear on the Maryland CNC test for word 
recognition.  

Using Table VI, these results merit ratings of level I for 
the veteran's right ear and level VII for his left ear, which 
fail to meet the schedular criteria for a compensable rating 
for hearing loss.  Table VIa is not available, as the 
evidence fails to show a decibel loss in either ear of 55 
decibels at 1000 Hz or a hearing loss of 70 decibels or more 
at 2000 Hz.

The veteran has not asserted that his hearing has worsened 
since his August 2005 VA examination.  As such, the criteria 
for a compensable rating for bilateral hearing loss have not 
been met, and the veteran's claim is therefore denied.

II. Duties to Notify and Assist

The VA has a duty to provide notification to the veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once service connection is 
granted the claim is substantiated, and additional notice is 
not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, the appeal may be adjudicated 
without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  
Private treatment records have been obtained, and the veteran 
was provided with a VA examination.  Additionally, the 
veteran was offered the opportunity to testify before the 
Board, but he declined.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  Moreover, at various points during the 
development of his claim, the veteran alternatively made 
statements that he had no additional evidence to submit at 
that time or provided relevant evidence in support of his 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required. 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


